DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 5,190,798, herein “Bloch”) in view of Rodriguez et al. (US 2010/0132886, herein “Rodriguez”), as evidenced by Tukachinsky (US 2008/0311365).
Regarding claims 1 and 7, Bloch discloses “fiberglass-reinforced sealing tape for this purpose having a paper inner ply and a synthetic plastic film outer ply laminated thereto by a water-based adhesive” (col. 1, lines 9-12).
Bloch discloses that "a fiberglass-reinforced tape in accordance with the invention, the tape including an inner ply 10 formed of Kraft paper whose exposed surface has a layer 11 of water-activatable gum or other adhesive. Thus the tape, when its pregummed face is moistened, can be applied to a carton of a package or other article to be sealed" (col. 3, lines 27-33).
Here the “water-activatable gum” is considered to meet the limitation of “water activated adhesive” as recited in the instant claim.
Bloch discloses that “Laminated by a water-based adhesive to the inner paper ply 10 is an outer ply 12 formed of a thin, synthetic plastic film material of a high strength, such as polyethylene, polypropylene, or a polyester” (col. 3, lines 38-41)
Bloch discloses that “paper ply 10 is laminated to a high-strength plastic film…the film is biaxially…oriented” (col. 3, lines 46-49).
Bloch does not disclose, however, that the water-based adhesive comprises an enhanced polyethylene resin as recited in the instant claims.
Rodriguez cures the deficiency in Bloch by teaching “polyolefin adhesive compositions” (page 1, paragraph [0002]) where “In a preferred embodiment the base polymers for the inventive adhesive compositions include metallocene polyethylenes (mPE's)” (page 5, paragraph [0049]).
As evidenced by Tukachinsky, “m-PE [metallocene polyethylene] resin is an enhanced polyethylene resin” (page 2, paragraph [0025]).
Rodriguez teaches that “the adhesive can include 15% by weight or less…of one or more additives selected from…water” (page 10, paragraph [0102]). That the adhesive comprises water is considered to mean that it is “water-based.”
Rodriguez teaches that “at least one polyolefin base polymer and at least two wax components…The molecular weight of a first wax component is sufficiently low to reduce set time, whereas a second wax component has a molecular weight sufficiently high to improve adhesion” (page 2, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the adhesive of Rodriguez as the water-based adhesive of Bloch. One having ordinary skill in the art would have been 
Although Bloch in view of Rodriguez does not explicitly disclose that the adhesive is extrusion laminated, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed extrusion lamination and given that Bloch in view of Rodriguez meets the requirements of the claimed composite, Bloch in view of Rodriguez clearly meet the requirements of present claims.
Regarding claim 2,
Combined with the disclosure that “paper ply 10 is laminated to a high-strength plastic film…the film is biaxially…oriented” (col. 3, lines 46-49), this is considered to encompass biaxially oriented polypropylene.
Regarding claim 3, Bloch discloses “outer ply 12 formed of a thin, synthetic plastic film material of a high strength, such as polyethylene, polypropylene or polyvinyl chloride, or a polyester such as Mylar. The preferred thickness of the film is one mil” (col. 3, lines 38-42).
Regarding claim 6, Bloch discloses that the paper is “Kraft paper ply" (col. 3, line 60).
Regarding claim 8, Rodriguez teaches that “In another embodiment, the base polymer components used in the adhesives of the invention may, as an alternative or in addition to the propylene copolymer component, comprise at least one ethylene polymer” (page 4, paragraph [0043]) and that “Preferred ethylene polymer also includes low density polyethylene ("LDPE")” (page 5, paragraph [0047]).
Regarding claim 9, Rodriguez teaches that “the adhesive comprises at least 80 wt % of the polyolefin base polymer” (page 3, paragraph [0020, see also page 5, paragraph [0050]) which is considered to be the metallocene polyethylene.
This overlaps the instantly claimed range.
Bloch in view of Rodriguez and the claims differ in that Bloch in view of Rodriguez does not teach the exact same amount of enhanced polyethylene in the adhesive as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of enhanced 

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 5,190,798, herein “Bloch”) in view of Miller et al. (US 5,744,538, herein “Miller”).
Regarding claim 1, Bloch discloses “fiberglass-reinforced sealing tape for this purpose having a paper inner ply and a synthetic plastic film outer ply laminated thereto by a water-based adhesive” (col. 1, lines 9-12).
Bloch discloses that "a fiberglass-reinforced tape in accordance with the invention, the tape including an inner ply 10 formed of Kraft paper whose exposed surface has a layer 11 of water-activatable gum or other adhesive. Thus the tape, when its pregummed face is moistened, can be applied to a carton of a package or other article to be sealed" (col. 3, lines 27-33).
Here the “water-activatable gum” is considered to meet the limitation of “water activated adhesive” as recited in the instant claim.
Bloch discloses that “Laminated by a water-based adhesive to the inner paper ply 10 is an outer ply 12 formed of a thin, synthetic plastic film material of a high strength, such as polyethylene, polypropylene, or a polyester” (col. 3, lines 38-41)
Bloch discloses that “paper ply 10 is laminated to a high-strength plastic film…the film is biaxially…oriented” (col. 3, lines 46-49).
Bloch does not disclose, however, that the water-based adhesive comprises polyester as recited in the instant claims.
Miller cures the deficiency in Bloch by teaching “water-dispersible adhesive compositions. More particularly, the present invention is directed to an essentially odorless formulated hot melt adhesive composition that, due to its water-dispersibility, allows paper products, nonwoven assemblies, and other disposable products to be more effectively recycled. The present invention is also directed to aqueous adhesive compositions and emulsions containing polyester” (col. 1, lines 5-13) where “A water-dispersible adhesive composition according to the present invention comprises a branched water-dispersible copolyester composition” (col. 2, lines 23-24).
Miller teaches that “The present adhesive composition is completely dispersible and can be removed from the fibers from paper or wood pulp used in disposable products” (col. 3, lines 30-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the water-dispersible adhesive of Miller as the water-based adhesive of Bloch. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the an odor free adhesive which has hot melt properties and would allow the paper backing of Bloch to be more effectively recycled, as taught by Miller.
Miller teaches that “The adhesive raw material composition either neat or blended with other components can also be applied as a primer in the liquid form to 
Although Bloch in view of Miller does not explicitly disclose that the adhesive is extrusion laminated, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed extrusion lamination and given that Bloch in view of Miller meets the requirements of the claimed composite, Bloch in view of Miller clearly meet the requirements of present claims.
Regarding claim 2,
Combined with the disclosure that “paper ply 10 is laminated to a high-strength plastic film…the film is biaxially…oriented” (col. 3, lines 46-49), this is considered to encompass biaxially oriented polypropylene.
Regarding claim 3, Bloch discloses “outer ply 12 formed of a thin, synthetic plastic film material of a high strength, such as polyethylene, polypropylene or polyvinyl chloride, or a polyester such as Mylar. The preferred thickness of the film is one mil” (col. 3, lines 38-42).
Regarding claim 4, Miller teaches that "The dispersions were coated neat at a dry film thickness of 2 mil" (col. 13, lines 21-22).
This meets the thickness range recited in the instant claims.
Regarding claim 6, Bloch discloses that the paper is “Kraft paper ply" (col. 3, line 60).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 5,190,798, herein “Bloch”) in view of Wang (US 6,428,900).
Regarding claim 1, Bloch discloses “fiberglass-reinforced sealing tape for this purpose having a paper inner ply and a synthetic plastic film outer ply laminated thereto by a water-based adhesive” (col. 1, lines 9-12).
Bloch discloses that "a fiberglass-reinforced tape in accordance with the invention, the tape including an inner ply 10 formed of Kraft paper whose exposed surface has a layer 11 of water-activatable gum or other adhesive. Thus the tape, when its pregummed face is moistened, can be applied to a carton of a package or other article to be sealed" (col. 3, lines 27-33).
Here the “water-activatable gum” is considered to meet the limitation of “water activated adhesive” as recited in the instant claim.
Bloch discloses that “Laminated by a water-based adhesive to the inner paper ply 10 is an outer ply 12 formed of a thin, synthetic plastic film material of a high strength, such as polyethylene, polypropylene, or a polyester” (col. 3, lines 38-41)
Bloch discloses that “paper ply 10 is laminated to a high-strength plastic film…the film is biaxially…oriented” (col. 3, lines 46-49).
Bloch does not disclose, however, that the water-based adhesive comprises polyester as recited in the instant claims.
Wang cures the deficiency in Bloch by teaching “an improved water-sensitive hot melt adhesive composition which provides good adhesion to low surface energy substrates” (col. 3, lines 38-41) where “adhesives can be formulated which are sufficiently resistant to the ionic environments encountered during use…yet still disperse and/or debond in tap water, which is of lower ionic strength” (col. 7, lines 15-19).
Wang teaches that the adhesive composition comprises “a water-sensitive hot melt adhesive composition based on a sulfonated polyester copolymer” (col. 1, lines 7-8) which “has an excellent dry bond strength, but which can be induced to delaminate when exposed to water, thereby permitting the component elements of the disposable article to be recycled or otherwise disposed of in an environmentally friendly manner” (col. 3, lines 47-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the water-dispersible adhesive of 
Wang teaches that “The water-sensitive hot melt adhesives of the present invention can be coated or applied with a variety of application techniques known in the art, which include, for example…extrusion” (col. 12, lines 8-11).
Although Bloch in view of Wang does not explicitly disclose that the adhesive is extrusion laminated, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed extrusion lamination and given that Bloch in view of Wang meets the requirements of the claimed composite, Bloch in view of Miller clearly meet the requirements of present claims.
Regarding claim 2, Bloch discloses that “Laminated by a water-based adhesive to the inner paper ply 10 is an outer ply 12 formed of a thin, synthetic plastic film 
Combined with the disclosure that “paper ply 10 is laminated to a high-strength plastic film…the film is biaxially…oriented” (col. 3, lines 46-49), this is considered to encompass biaxially oriented polypropylene.
Regarding claim 3, Bloch discloses “outer ply 12 formed of a thin, synthetic plastic film material of a high strength, such as polyethylene, polypropylene or polyvinyl chloride, or a polyester such as Mylar. The preferred thickness of the film is one mil” (col. 3, lines 38-42).
Regarding claims 4 and 5, Wang teaches that The adhesives…were each coated from the melt on unbleached Kraft linerboard…to a thickness of approximately 1.0 mil" (col. 16, lines 29-31).
This meets the thickness ranges recited in the instant claims.
Regarding claim 6, Bloch discloses that the paper is “Kraft paper ply" (col. 3, line 60).

Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Rodriguez is silent any detailed structural arrangement of such tapes that possibly would use this hot melt adhesive, nor does Rodriguez suggest substitution of a hot melt adhered structure with that of a extrusion laminated structure. However, note all the features of the present claimed invention, Rodriguez is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely polyolefin adhesive compositions to achieve the reduced set time and improved adhesion, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that the present claims recite “extrusion laminated” to the top surface of a paper backing imparts a structure and not a process, such structure being distinct from that of Bloch in view of Tukachinsky and/or Rodriguez. Examiner disagrees that “extrusion laminated” to the top surface of a paper backing imparts a structure and not a process. No evidence has been provided demonstrating the structural difference between Bloch (which does not employ an extrusion lamination process) and the instant invention (which employs extrusion lamination). As such, the claimed “extrusion lamination” is considered to be a product-by-process limitation. It is the Examiner’s position that Bloch, in the current rejection combined with Miller, Wang or Rodriguez, discloses the same layer structure as the instant invention, and so the process of making the laminate is not critical, absent evidence to the contrary.
Applicant argues that Miller and Wang fail to remedy the deficit of Bloch. However, note that while Miller and Wang do not disclose all the features of the present claimed invention, Miller and Wang are used as teaching reference, and therefore, it is In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely Wang discloses water-dispersible adhesive to achieve the good adhesion and allow the article to be more effectively recycled, making it more environmentally friendly and Miller discloses an odor free adhesive which has hot melt properties and would allow the paper backing to be more effectively recycled, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787